1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
6    Attorney for Defendant
     DERRICK WALKER
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   ) Case No. 2:17:CR-00201-TLN
11                                               )
                     Plaintiff,                  ) STIPULATION AND ORDER TO CONTINUE
12                                               ) STATUS CONFERENCE
            vs.                                  )
13                                               ) Date: November 1, 2018
     DERRICK WALKER,                             ) Time: 9:30 a.m.
14                                               ) Judge: Hon. Troy L. Nunley
                     Defendant.                  )
15                                               )
                                                 )
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Assistant United States Attorney Jason Hitt, attorney for Plaintiff and Federal
19   Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney for
20   Derrick Walker that the status conference, currently scheduled for November 1, 2018, be

21   continued to November 15, 2018 at 9:30 a.m.

22           The reasons for this continuance is that the defense is continuing an investigation related
23   to the search warrant.
24           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25   excluded of this order’s date through and including November 15, 2018; pursuant to 18 U.S.C.
26   §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
27   based upon continuity of counsel and defense preparation.
28
     Stipulation to Continue Status Conference       -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4     Dated: October 30, 2018                       HEATHER E. WILLIAMS
                                                    Federal Defender
5
                                                   /s/ Mia Crager
6                                                  MIA CRAGER
7                                                  Assistant Federal Defender
                                                   Attorney for Defendant
8                                                  DERRICK WALKER

9    Dated: October 30, 2018
                                                   McGREGOR W. SCOTT
10                                                 United States Attorney

11                                                 /s/ Jason Hitt
                                                   JASON HITT
12                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference       -2-
1                                                ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    November 15, 2018, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the November 1, 2018 status conference shall be continued until November
13   15, 2018, at 9:30 a.m.
14
15
16   Dated: October 30, 2018                                   ________________________________
                                                               HON. TROY L. NUNLEY
17
                                                               United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue Status Conference           -3-
